Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/25/2021 is acknowledged.
2.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Status of Application
3.	Claims 1-15 were originally presented in this application for examination.
	Claims 1-15 are currently pending in this application.

Specification
4.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
if any, should be updated in a timely manner.

Claim Objections
5.	Claims 1 & 2 are objected to because of the following informalities: 
A.	In claim 1, in line 4, “M is Zr, Hf, Ti, Sn or Ge or a combination thereof” should be changed to --M is Zr, Hf, Ti, Sn, Ge, or a combination thereof--.
B.	In claim 2, line 1-2, “M is or comprises Zr or Hf, or a mixture or combination thereof” should be changed to --M is or comprises Zr, Hf, or a mixture thereof--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Golden (US 7,641,875 B1).
Golden ‘875 discloses a multi-phase catalyst for simultaneous conversion of oxides of nitrogen, carbon monoxide, and hydrocarbons represented by the general formula:
	CexLn1-xA x+sMOz,
	Wherein:
	A is an element selected from the group consisting of Mg, Ca, Sr, Ba, Li, Na, K, Cs, Rb, and any combination thereof;
	Ln is a mixture of elements originally in the form of single-phase mixed lanthanides collected from natural ores, a single lanthanide, or a mixture of artificial lanthanides;
	M is an element selected from the group consisting of Fe, Mn, Cr, Ni, Co, Cu, V, Zr, Pt, Pd, Rh, Ru, Ag, Au, Al, Ga, Mo, W, Ti, and any combination thereof;
	x is a number defined by 0 ≤ x < 1.0;
	y is a number defined by 0 ≤ y < 10;
	s is a number defined by 0 ≤ y < 10;
	z is a number defined by z > 0,
	where s=0 only when y>0 and y=0 only when s>0.  (See col. 26, claim 1).
	Regarding claims 1-3, the reference appears to teach the claimed composition comprising the same elements and the stoichiometric values x, y, and z are either falling within and/or overlapping with the claimed ranges.
	The instant claim 1 recites “M is Zr, Hf, Ti, Sn or Ge or a combination thereof” is noted.  Since the reference teaches “Zr and Ti” among the suitable list of metals for “M”, it is considered prima facie obvious that a person having the ordinary skill in the art at the time the invention was made would have been at once envisaged combining such metals with other metals in the chemical formula of the disclosed multi-phase catalyst composition to form a useful catalyst composition, in view of In re Schauman.

	Regarding claims 4, 5 & 7, while the reference is silent with respect to the limitations on the crystalline structure being present as a mesoporous, macroporous aggregates or agglomerates, or in a tetragonal phase, cubic phase, etc., and a surface area range as being claimed, it would be expected that the same catalyst composition would have the same properties.

Allowable Subject Matter
7.	Claims 6, 8, & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
9.	Claims 1-15 are pending.  Claims 1-5 & 7 are rejected.  Claims 6, 8, & 9 are objected.  Claims 10-15 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.   at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 15, 2021